G~rsGlNAL                                                                                         05/06/2021



                                                                                              Case Number: DA 21-0103




                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                     THE OFFICE OF THE CLERK OF SUPREME COURT
                             HELENA,MONTANA 59620-3003

                                          Supreme Court No.
                                             DA 21-0103                           FILED
 IN RE THE MARRIAGE OF:
                                                                                 MAY 0 6 2021
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme Court
 NIKKI FAYE WAITE,                                                             State of Montana



             Petitioner and Appellant,
                                                                          GRANT OF EXTENSION
       v.

 BRYCE ELLIS WAITE,

             Respondent and Appellee.

         Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension oftime
 until June 11, 2021,to prepare, file, and serve the Appellant's brief.

 DATED this May 6,2021



                                                                        owen Greenwood
                                                                       Clerk ofthe Supreme Court




 c:     Nikki Faye Waite, Ryan Alane Phelan



            PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705